Title: From Thomas Jefferson to J. P. P. Derieux, 25 July 1788
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


          
            
              Sir
            
            Paris July 25. 1788.
          
          I have duly received your favor of the 8th. of April, and am very happy that you have been able, with the succours of your relation here, to put yourself in so good a way. I have no right to take to myself any part of the merits. She was so well disposed that nothing was wanting but an explanation of your situation, and of the manner in which even a small aid would operate a great relief to you. There shall certainly be nothing wanting on my part to nourish her good dispositions towards you, and to improve them to your ultimate advantage. Her good health probably places her future donations at a great distance. I much approve your plan of commerce without either taking or giving an hour’s credit to any person. This will enable you to take a very small profit on what you sell, to undersell every body else, and thus in time command a very extensive sale. It is a quick multiplication of small profits which makes the surest fortune in the end. It is prudent also to do a little in the farming way; especially if you can by that support your family, so as to convert the profits of your commerce continually into an increase of capital, and be thus providing future fortunes for your children, while your farm gives them present subsistence. This is practicable by a rigorous adherence to that simplicity of living to which your resolution seems fully adequate. To conform to our circumstances is true honor: and the only shame is to live beyond them. I am truly sensible, Sir, of the honour you do me in proposing to me that of becoming one of the Sponsors of your child, and return you my sincere thanks for it. At the same time I am not a little mortified that scruples, perhaps not well founded, forbid my undertaking this honourable office. The person who becomes sponsor for a child, according to the ritual of the church in which I was educated, makes a solemn profession, before god and the world, of faith in articles, which I had never sense enough to comprehend, and it has always appeared to me that comprehension must precede assent. The difficulty of reconciling the ideas of Unity and Trinity, have, from a very early part of my life, excluded me from the office of sponsorship, often proposed to me by my friends, who would have trusted, for the faithful discharge of it, to morality alone instead of which the church requires faith. Accept therefore Sir this conscientious excuse which I make with regret, which must find it’s apology in my heart, while perhaps it may do no great honour to my head, and after presenting me with respect and affection to Madame de Rieux, be assured of my constant dispositions to render you service, and of the sincerity of those sentiments of esteem with which I have the honour to be, Sir, your most obedient & most humble servant,
          
            
              Th: Jefferson
            
          
        